Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 5/31/2022, Applicant has amended Claims 38 and 47, cancelled Claims 40-41, 48-51, and 57.  
Claims 62-87 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
The species election requirement as set forth in the Office action mailed on 10/27/2021 has been reconsidered in view of the prior art. Claims 59 and 61 are rejoined.
	Claims 38, 39, 42-47, 52-56, 58-61 are under consideration. 


Withdrawn Specification Objections
	The objection to the disclosure for embedded hyperlinks and/or other form of browser-executable code is withdrawn.

Withdrawn 35 USC § 112
The prior rejection of Claim 47 under 35 U.S.C. § 112(b) pre-AIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendments of Claim 47 to describe the extracellular portion.

Withdrawn 35 USC § 103 
The prior rejection of Claims 38, 39, 42-47, 52-56, 58, and 61 under 35 U.S.C. 103 as being unpatentable over Lutteropp et al., (US2016/0144026, filed 11/25/2015) is withdrawn in light of Applicant’s amendment of Claim 38 to limit the method to include an ablation step for human cells expressing a native isoform of a surface protein comprising administering an antibody or antibody-like molecule, which is a limitation Lutteropp does not provide a preferred embodiment of. Specifically, the preferred embodiments of Lutteropp are direct to an ablation step comprising administering a CAR cell.

The prior rejection of Claim 60 under 35 U.S.C. 103 as being unpatentable over Lutteropp et al., (US2016/0144026, filed 11/25/2015), in view of Lee et al., (Blood, 2016, 128:218) is withdrawn in light of Applicant’s amendment of Claim 38.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 38-39, 42-47, 52-56, 58-59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Lutteropp et al., (US2016/0144026, filed 11/25/2015, prior art of record), in view of Weismann et al. (US 2010/0226927, filed 11/02/2007)

Lutteropp teaches methods for treating patients comprising administering genetically modified hematopoietic cells comprising an isoform of a surface antigen that is immunologically distinct from the native antigen (Abstract). In regard to patients of claim 38, Lutteropp teaches the patient to be treated is a human, and the genetically modified hematopoietic cells to be administered are human [0011, 0098, 0115]. In regard to the first isoform of the surface antigen as per claim 38, Lutteropp teaches that the isoform of the surface antigen on the genetically modified hematopoietic cells is resistant to recognition by the antigen binding domain of an “antigen-recognizing receptor” exemplified by a CAR used for immunotherapy, and specifically teaches this resistance is due to an altered epitope of the surface antigen [0014, 0024, 0028, 0040-0041, 0049, 0053, 0085]. Importantly in regard to the first isoform of the surface antigen, Lutteropp teaches that although this isoform is immunologically distinguishable from the native isoform, the modified form does not alter or affect the natural function of the isoform or cells that express it [0059, 0077, 0081]. In regard to the administration step of claim 38, Lutteropp teaches the genetically modified hematopoietic cells resistant to recognition are administered prior to, concomitant with, or after specific ablation by the antigen recognizing receptor [0064, 0121].
However, in regard to ablation step of claim 38, although Lutteropp discloses that the “antigen-recognizing receptor” that specifically recognizes an antigen isoform on target cells may be an antibody [0085, 0122], the preferred embodiments of Lutteropp with human cells use an antigen-recognizing receptor of a CAR, and they do not demonstrate the use of antibodies for the specific depletion of target cells.
Weismann teaches methods for treating a human patient in need of transplantation (Abstract, [0015-0016, 0033, 0048, 0058, 0070, 0092-0093, 0134, 0166). In regard to the administration and ablations steps of claim 38, Weismann teaches improved engraftment of exogenous cells after specific ablation of endogenous (i.e., native) hematopoietic cells comprising administration of a selective antibody (Abstract, [0028, 0031, 033, 0036, 0119, 0071], see claims 1 & 2 of Weismann).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice methods for treating patients comprising the step of ablating native cells expressing a second isoform of a surface protein by administration of an antigen-recognizing receptor as taught by Lutteropp, and choose an antibody as the antigen-recognizing receptor as taught by Weismann with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Lutteropp suggests that the antigen-recognizing receptor is an antibody [0085, 0122]. Second, Lutteropp provides a reasonable expectation of success in using an antibody in working examples in a rodent model where the native cells expressing an immunologically distinguishable isoform of a surface protein (e.g., CD45) are specifically recognized by an antibody (Example 2, Figs. 5-8, but see also Fig. 2 with an anti-CD20 antibody). Finally, one would be motivated to choose an antibody as taught by Weismann because they teach that the most specific and safest way to ablate native cells in a patient is through targeted antibody-mediated depletion [0094, 0119].
In regard to claims 39, 46 and 47, Lutteropp teaches the resistant isoform of the surface antigen is obtained by variation in the extracellular domain of antigen comprising between 1 to 5 or more amino acid changes [0059, 0077, 0081]. Specifically, Lutteropp provides specific examples of just two amino acid substitutions in the extracellular loop of CD20 that make the isoform resistant to recognition by a CD20 antigen binding domain ([0017-0019, 0046], see Example 1), as well as a single amino acid substitution in the extracellular loop of CD45 that make the isoform resistant to recognition by a CD45 antigen binding domain ([0122], Example 2, see Figs. 5 & 8).
In regard to claims 42, 43, 52, and 53, both Lutteropp and Weisman teach the native surface antigen to be target is CD20 or CD45 ([0025], Figs 4, 5 & 8, see Examples 1 & 2 of Lutteropp, see also ([0033, 0101] of Weismann).
In regard to claims 44 and 45, both Lutteropp and Weismann teach the administered exogenous cells are genetically modified (see [0061] and claim 17 of Weismann), and Lutteropp specifically teaches the resistant isoforms are obtain by changing a sequence coding the surface antigen in the patient’s native genomic DNA [0019, 0054, 0081].
In regard to claims 54 and 55, both Lutteropp and Weismann teach the exogenous human cells are hematopoietic cells, and specifically teaches hematopoietic stem cells (HSCs) ([0011, 0039, 0053-0054, 0121, 0126] of Lutteropp, see also [0015-0016, 0092, 0166] of Weismann).
In regard to claim 56, Lutteropp suggests that the administered hematopoietic cell is an immune effector cell such as a T cell, that expresses an altered version of the second (i.e., native) isoform to be targeted [0011, 0057, 0075]).
In regard to claims 58, 59, and 61, both Lutteropp and Weismann teach the patient is suffering from transplantation or malignant hematopoietic diseases [0004-0006, 0043, 0055-0056] of Lutteropp, see also [0015-0016, 0092-0093] of Weismann).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/31/2022 are acknowledged.
Applicant argues that for the first time the inventors have shown that primary cells can be engineered to induce mutations in surface proteins that are functionally indistinguishable, but immunologically distinguishable from a second isoform targeted by an antibody, thereby rendering these modified cells resistant to antibodies while maintaining cellular function. Applicant argues that instant claims have been amended to recite that the ablation step is conducted with antibodies or antibody-like molecules. By contrast, Applicant argues that Lutteropp is directed to CART mediated ablation, and the working Example 1 of Lutteropp demonstrate that T cells expressing a CD20 specific CAR can be used to selectively ablate human cells expressing the native isoform of CD20, but not those expressing the mutant CD20. Furthermore, Applicant concedes that although Lutteropp demonstrates in working Example 2 that antibodies can be used to discriminate between two isoforms of CD45, they do not demonstrate the specific depletion of cells expressing a second isoform. Applicant argues that the use of antibodies to deplete cells is a simplified therapeutic approach.
Applicant's arguments have been fully considered but they are not persuasive.
In regard to Applicant’s arguments directed to the inventor using an antibody to selectively ablate target cells, it must be noted that Figures 3-8 of instant disclosure do not demonstrate a selective ablation by an antibody, but only demonstrate that the antibodies can selectively recognize a first isoform from a second isoform of surface protein, which is similar to what is demonstrated by Lutteropp. In regard to Figures 12-18 of instant disclosure, the cited figures rely on murine cells that naturally express two isoforms of CD45 (i.e., CD45.1 & CD45.2), and the use of an anti-CD45.2 conjugated toxin antibody to selectively ablate the CD45.2 murine cells, which is not commensurate in scope with the claimed invention of using human cells comprising native and non-native isoforms of a cell surface protein.
In response to Applicant's arguments directed to the using an antibody in the ablation step in the method of Lutteropp, as a first matter, although Lutteropp does not provide a preferred embodiment of antibody mediated depletion of target cells, Lutteropp does suggest that the antigen-recognizing receptor is an antibody, and Lutteropp does demonstrate that an antibody can selectively recognize a target cell. The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
As a second matter, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, Weismann teaches that the of antibodies for targeted cell ablation are typical agents found in the cell therapy art, and would have been an obvious choice for the ablation step of Lutteropp because of their specificity and safety. 


Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Lutteropp et al., (US2016/0144026, filed 11/25/2015, prior art of record), in view of Weismann et al. (US 2010/0226927, filed 11/02/2007), as applied to claims 38 and 58, in further view of Lee et al., (Blood, 2016, 128:218, prior art of record).

As stated supra, Lutteropp teaches methods for treating patients with malignant hematopoietic diseases comprising administering genetically modified hematopoietic cells comprising an isoform of a surface antigen that is immunologically distinct from the native antigen.
However, as stated supra although Lutteropp teaches depletion of endogenous cells improves subsequent repopulation of modified cells [0121], they are silent with respect to the malignant hematopoietic diseases being refractory to treatment with anti-CD19 CAR T cells.
	With respect to claim 60, Lee reviews methods of treating malignant hematopoietic diseases with anti-CD19 CAR T cells. Specifically, Lee teaches that nearly half of all patients relapse from anti-CD19 CART therapy in the first year (p. 2, 1st para.). Moreover, Lee teaches that those patients who received lympho depletion treatment as well as a HSC transfer improved outcome in these patients (p. 2-3).  
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice methods for treating patients with malignant hematopoietic diseases comprising administering genetically modified hematopoietic cells so as to allow lympho depletion in the patient as taught by Lutteropp and to do so in a patient with the malignant hematopoietic diseases being refractory to treatment with anti-CD19 CAR T cells as taught by Lee with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Lee suggest that the lympho depletion followed by HSC transfer as taught by Lutteropp would improve outcome in CD19 CAR refractory patients. Furthermore, one would be motivated to do so as taught by Lutteropp because the lympho depletion would remove hematopoietic cancer stem cells that contribute to relapse [0004]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/31/2022 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633